COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                                        
                                           NO.
2-08-415-CV
 
IN RE EDDIE EDINGTON                                                           RELATOR
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
------------
Relator Eddie Edington seeks a writ of mandamus
to compel the trial court judge to vacate the order recusing Judge Hagler.  An order granting a motion to recuse is not
reviewable.  Tex. R. Civ. P. 18a(f);  Dist. Judges of Collin County v. Comm=rs Court
of Collin County, 677 S.W.2d 743, 745 (Tex. App.C  Dallas 1984, writ ref=d
n.r.e.).  Accordingly, the petition for
writ of mandamus is dismissed for want of jurisdiction.
PER CURIAM
PANEL:  LIVINGSTON, J.; CAYCE,
C.J.; and GARDNER, J.
DELIVERED:  November 26, 2008




[1]See Tex. R. App. P. 47.4.